*731MEMORANDUM **
Antonio L. Gomez and Brenda L. Gomez appeal pro se the district court’s dismissal for lack of subject matter jurisdiction of their tax refund lawsuit against the United States.
The district court correctly determined that it lacked subject matter jurisdiction over appellants’ action, because they failed to fully prepay the amount of taxes assessed to them. 26 U.S.C. § 7422(a); 28 U.S.C. § 1346(a)(1); Latch v. United States, 842 F.2d 1031, 1033 (9th Cir.1988).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.